United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60236
                          Summary Calendar


KEMMY DAVIS,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 832 166
                        --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Kemmy Davis, a native and citizen of Nigeria, has petitioned

for review of an order of the Board of Immigration Appeals’ (BIA)

denying her motion to reopen removal proceedings commenced

following the denial of her petition to adjust status based on

her marriage to a United States citizen.     Davis’s petition to

adjust status was denied based on a finding that the marriage had

been entered into fraudulently for the purpose of circumventing

immigration laws.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60236
                                  -2-

     Davis argues that the BIA abused its discretion by denying

her a continuance to await the result of a second petition to

adjust status based on the same marriage.

     Although Davis asserts error in the BIA’s denial of her

motion for a continuance, she failed to file a separate petition

for review of the denial of that motion.    As such, the BIA’s

denial of Davis’s motion for a continuance is not before this

court.   Only the BIA’s denial of her motion to reopen is at issue

in this petition for review.     See Guevara v. Gonzales, 450 F.3d

173, 176 (5th Cir. 2006).

     Davis also asserts that the BIA denied her due process by

denying her motion for a continuance because she was entitled to

pursue adjustment of status pursuant to INA § 245(i), 8 U.S.C.

§ 1255(i).   Davis relied on INA § 245(a), 8 U.S.C. § 1255(a) in

her motion to reopen.   She did not present a claim under INA

§ 245(i), § 1255(i) to the BIA, and the claim is one that the BIA

has adequate mechanisms to address and remedy.    As such, the

claim is unexhausted.     See Goonsuwan v. Ashcroft, 252 F.3d 383,

389-90 (5th Cir. 2001).    This court thus lacks jurisdiction to

review it.   Wang v. Ashcroft, 260 F.3d 448, 452-453 (5th Cir.

2001).

     Davis contends that the BIA abused its discretion by denying

her motion to reopen removal proceedings because it failed to

provide an adequate legal basis for its ruling.    Davis’s

assertion is belied by the record.     Davis fails to specifically
                           No. 06-60236
                                -3-

challenge the BIA’s finding that the documentation presented in

support of the motion to reopen was insufficient to make a prima

facie showing of her eligibility to adjust her status as the

spouse of a United States citizen.   See I.N.S. v. Abudu, 485 U.S.

94, 104 (1988).   She has thus abandoned the issue central to the

BIA’s denial of her petition for review.   See Soadjede v.

Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).   Moreover, Davis

fails to present evidence sufficient to prove that she was

eligible for adjustment of status based on her marriage to a

United States citizen because she did not establish that she and

her husband resided together from 1997 to 2000.   See Abudu, 485

U.S. at 104.

     Accordingly, Davis’s petition for review is DENIED.